Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a reactor comprising: 
an assembly that includes a coil  with a pair of winding portions
that are arranged side by side, and a magnetic core; 
a sensor that acquires information regarding a physical value related to the 
reactor and outputs the information to an external device, wherein the sensor 
includes: 
a sensor  main body that detects the physical value, 
a wiring extending from the sensor main body, and 
a connector provided at an end of the wiring; and 
a sensor holder for fixing the sensor to the assembly, wherein the sensor 
holder is a member that is separate from the assembly, and the sensor holder includes: 
a holder main body, a part of which is arranged between the pair of 
winding portions, 
a main body holder provided in the holder main body at 
a portion thereof positioned between the pair of winding portions, the main body 
holder holding the sensor main body, and  -3-New U.S. Patent Application 
a connector holder provided in the holder main body at a portion thereof positioned above the pair of winding portions, the connector holder holding the  connector. 

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837